DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they are grey scale and of poor line quality. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. See MPEP 608.02 and 37 CFR 1.84.  
It appears the drawings may have been improperly converted during submission. The examiner suggest Applicant review submission guidelines which state in part: “To obtain sufficient quality so that all details in the images are reproducible in black and white in the eighteen-month publication and the printed patent, images should be scanned at a minimum resolution of 300 DPI. Furthermore, PAIR is only capable of displaying portrait orientation. Users should not submit landscape oriented drawings via EFS-Web because PAIR will automatically convert the image to portrait, which may cause the images to be distorted during viewing.”
See:  https://www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the following as specifically called for in the claimed combination:
A method, comprising: running a downhole tool into a wellbore formed by a wellbore casing, wherein the downhole tool comprises a sealing device and a load retention/equalization mechanism; outwardly radially expanding lower support barriers of the sealing device against the wellbore casing; outwardly radially expanding an expansion device of the sealing device to compress an elastomer seal component of the sealing device against the wellbore casing; using a seal energizing spring of the sealing device to maintain an initial setting force of the elastomer seal component 
A downhole tool, comprising: slips/anchors having one or more gripper slips configured to radially expand outwardly to make contact with a wellbore casing within which the downhole tool is located to lock the downhole tool in place axially relative to the wellbore casing; a sealing device comprising: first and second elastomer seal components disposed on opposite axial sides of the slips/anchors; first and second expansion devices disposed on opposite axial sides of the slips/anchors, each expansion device configured to radially expand outwardly to compress the elastomer seal components against the wellbore casing; lower and upper support barriers disposed on opposite axial sides of the slips/anchors between the slips/anchors and a respective expansion device, each support barrier configured to radially expand outwardly against the wellbore; and one or more seal energizing springs configured to maintain an initial setting force of the elastomer seal components against the wellbore casing; and a load retention/equalization mechanism comprising a spool/inflation valve configured to direct fluid into internal volumes within the first and second expansion devices to inflate respective elastomer seal components radially outwardly to create a 

The closest prior art references are as follows:

Brown (GB 2559109). Note: Brown-316 (US 20190323316) is used for ease of citation. A method, comprising: running a downhole tool into a wellbore formed by a wellbore casing, wherein the downhole tool comprises a sealing device (Brown-316 160) and a load retention/equalization mechanism; outwardly radially expanding lower support barriers (Brown-316 166 [0201], see one of 86, 85a/85b) of the sealing device against the wellbore casing; outwardly radially expanding (Brown-316 [0208, 0212]) an expansion device (Brown-316 160) of the sealing device to compress (Brown-316 [0208, 0212]) an elastomer seal component of the sealing device against the wellbore casing; outwardly radially expanding upper support barriers (Brown-316 166 [0201], see one of 86, 85a/85b) of the sealing device against the wellbore casing; and using an inflatable expansion device (Brown-316 [0211-0212]) 
but does not expressly state using a seal energizing spring of the sealing device to maintain an initial setting force of the elastomer seal component against the wellbore casing; using a spool/inflation valve of a load retention/equalization mechanism to direct fluid into an internal volume within the expansion device to inflate the elastomer seal component radially outwardly to create a main setting force of the elastomer seal 

Owen (US 3872925) teaches an expandable sealing device (Owen 121) and a load retention/equalization mechanism (Owen 33/187) but does not expressly state outwardly radially expanding lower support barriers of the sealing device against the wellbore casing; outwardly radially expanding an expansion device of the sealing device to compress an elastomer seal component of the sealing device against the wellbore casing; using a seal energizing spring of the sealing device to maintain an initial setting force of the elastomer seal component against the wellbore casing; outwardly radially expanding upper support barriers of the sealing device against the wellbore casing; and using a spool/inflation valve of the load retention/equalization mechanism to direct fluid into an internal volume within the expansion device to inflate the elastomer seal component radially outwardly to create a main setting force of the elastomer seal component against the wellbore casing, wherein the spool/inflation valve directs the fluid into the internal volume based on a differential pressure between a first volume uphole relative to the downhole tool and a second volume downhole relative to the downhole tool.

Coone (US 4892144) teaches a downhole tool comprising an inflatable sealing device (Coone 100) comprising seal deenergizing spring (Coone 202) configured to 

Coronado (US 20020092654) teaches a downhole tool, comprising: a sealing device (Coronado 216) comprising: an expansion device (Coronado 47) configured to radially expand outwardly to compress the elastomer seal component (Coronado 216) against a wellbore casing within which the downhole tool is located; a load retention/equalization mechanism (Coronado 42, 56) comprising a spool/inflation valve (Coronado 42) configured to direct fluid into an internal volume within the expansion device to inflate the elastomer seal but does not expressly state lower and upper support barriers, each support barrier configured to radially expand outwardly against 

Corre (US 20140144625) teaches a downhole tool, comprising: a sealing device (Corre comprising 25) comprising: an elastomer seal component (Corre 25); an expansion device (Corre 42) configured to radially expand outwardly to compress the elastomer seal component against a wellbore casing within which the downhole tool is located; and a seal deenergizing spring configured to collapse the elastomer seal component when inflation pressure is decreased, but does not expressly state lower and upper support barriers, each support barrier configured to radially expand outwardly against the wellbore, wherein the lower and upper support barriers are disposed on opposite axial ends of the expansion device; and a seal energizing spring configured to maintain an initial setting force of the elastomer seal component against the wellbore casing; and a load retention/equalization mechanism comprising a spool/inflation valve configured to direct fluid into an internal volume within the expansion device to inflate the elastomer seal component radially outwardly to create a main setting force of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/David Carroll/           Primary Examiner, Art Unit 3674